DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this office action.

Response to Amendment
This Office Action is in response to applicant’s communication filed on September 9th, 2020. The Applicant’s remark and amendments to the claims were considered with the result that follow.
In response to the last Office Action, claims 1-6, 8-13, and 15-18 are currently amended. No claims have been canceled or added. As a result, claims 1-20 are pending in this office action.

Response to Arguments
Applicant's argument, see pages 9-10, filed on September 09, 2020, with respect to the rejection of claim 1 under 35 U.S.C 103, where the applicant asserts that Nanduri (U.S Patent Application Publication 2016/0179404) does not teach "selecting a write process from among a plurality of write process," as recited in claim 1". 

Examiner respectfully disagrees. Nanduri teaches "selecting a write process from among a plurality of write process," as indicated on [0058]. Nanduri indicates on [0058], "The scheduler 210 selects read requests and write request 

As such, Nanduri indeed teaches selecting a write process from a plurality of write process as the system selects the read request and write request from its respective queues and schedules them for processing. These selection are according to parallel and serial writes. According to the selection of the write process, the selection is according to a condition see dependent claims 2-4. Dependent claims 2-4 indicate selecting a write process according to the responsive of the data in the write request being less than or greater than. Nanduri indicates this on [0054], "The scheduler 210 selects read requests and write request from their respective queues and schedules them for processing, 

 Applicant's argument, see page 11, filed on September 09, 2020, with respect to the rejection of claim 1 under 35 U.S.C 103, where the applicant asserts that U.S Patent Application Publication 2009/0106248 issued to Vaghani et al. (hereinafter as "Vaghani") is silent on a plurality of different write processes, that each indicate "when the inode associated with file information of the data is locked relative to the data being written to the storage system". 

Examiner respectfully disagrees. Vaghani indicates on [0024], "the server reads the lock to determine whether it is free. A lock is free, if, for example, its owner field has a value of zero or if the liveness of the lock has expired (as further detailed in the '613 Application). If the lock is free at decision step 230, then in step 235, the server acquires the lock by writing its own ID value into the owner field and by writing a new time value into the lock's liveness field". Accordingly, by reading the lock to determine it is free or not would determine a process. For example, Vaghani further indicates on [0024], "file system 115 acquires lock 205 for file descriptor 200 of the file. In step 310, file system 115 registers the lock with the transaction data structure in memory by, for example, reading the lock and storing the address field and version field of the lock in the 

As such, Vaghani teaches a plurality of different write processes (See [0024], "the server reads the lock to determine whether it is free. A lock is free, if, for example, its owner field has a value of zero or if the liveness of the lock has expired (as further detailed in the '613 Application). If the lock is free at decision step 230, then in step 235, the server acquires the lock by writing its own ID value into the owner field and by writing a new time value into the lock's liveness field"). By writing its own ID value into the owner field would cause an updated and causes to acquire the lock. Thus, when Vaghani further indicates on [0024], "file system 115 acquires lock 205 for file descriptor 200 of the file. In step 310, file system 115 registers the lock with the transaction data structure in memory by, for example, reading the lock and storing the address field and version field of the lock in the transaction data structure", this acquiring the lock would indicate how the data is written by authorities as it indicates the owner, address field, and 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-11, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S Patent Application Publication 2016/0179404 issued to Nanduri et al.  (hereinafter as "Nanduri") in view of U.S Patent Application Publication 2009/0106248 issued to VAGHANI et al. (hereinafter as “VAGHANI”).

	Regarding claim 1, Nanduri teaches a method  (Nanduri: [0058]; The scheduler 210 selects read requests and write requests from their respective queues and schedules them for processing, which includes transferring the scheduled requests, or chunklets of the I/O requests, to the SSD),

 responsive to receiving a write request for writing data into [[the]]a storage system, wherein the write process is selected based, at least in part, on one or more of a size of the data to be written into the storage system and whether the write request is for a serial or parallel write (Nanduri: [0050]-[0051]; FIG. 1C shows the results for testing throughput with different write requests. For each test, five values are identified: request size 122, request type 124 (e.g., read or write). [0058]; The scheduler 210 selects read requests and write requests from their respective queues and schedules them for processing, which includes transferring the scheduled requests, or chunklets of the I/O requests, to the SSD. [0089]-[0090]; FIG. 6A illustrates the method for processing a write request. In operation 602, a check is made to determine if the size of the write request is greater than a predetermined value K. As in the case of read requests, the value of K may be 1 chunklet or may be some other value. If the size of the write request is greater than K, the method flows to operation 608, and if the size of the write request is not greater than K, the method flows to operation 604, where the write request is sent to the SSD), and wherein

writing the data into the storage system in accordance with the selected write process, wherein one of the plurality of write processes comprises: transferring the data into the storage system (Nanduri: [0058]; The scheduler 210 selects read requests and write requests from their respective queues and schedules them for processing, which includes transferring the scheduled requests, or chunklets of  to the SSD. [0103]; the controller 1120 includes non-volatile RAM (NVRAM) 1118, which is for storing the incoming data as the data arrives to the storage array. After the data is processed (e.g., compressed and organized in segments (e.g., coalesced)), the data is transferred from the NVRAM 1118 to SSD 712); 

	Although, Nanduri teaches write process in the plurality of write processes being written to the storage system (See Nanduri: [0058]; The scheduler 210 selects read requests and write requests from their respective queues and schedules them for processing, which includes transferring.. to the SSD and See Nanduri [0103]; the controller 1120 includes non-volatile RAM (NVRAM) 1118, which is for storing the incoming data as the data arrives to the storage array). Nanduri does not explicitly teach each write process in the plurality of write processes indicates when an inode associated with file information of the data is locked and when the inode associated with the file information of the data is unlocked, relative to the data being written to the storage system; and locking the inode associated with file information of the data in the memory; locking the inode associated with file information of the data in the memory; updating the file information in the inode while the inode is locked; committing the data while the inode is locked; and unlocking the inode.

	However, VAGHANI teaches each write process in the plurality of write processes indicates when an inode associated with file information of the data is locked and when the inode associated with the file information of the data is unlocked, relative to the data being written to the storage system (VAGHANI:[0024]; the server reads the lock to determine whether it is free. A lock is free, if, for example, its owner field has a value of zero or if the liveness of the lock has expired (as further detailed in the '613 Application). If the lock is free at decision step 230, then in step 235, the server acquires the lock by writing its own ID value into the owner field and by writing a new time value into the lock's liveness field. [0026]-[0028]; “In executing a system call to write the data to the file, file system 115 accesses the file's file descriptor to determine whether the file's currently allocated space can support writing the data to the file. In the current example, file system 115 acquires lock 205 for file descriptor 200 of the file. In step 310, file system 115 registers the lock with the transaction data structure in memory by, for example, reading the lock and storing the address field and version field of the lock in the transaction data structure (see '724 Application for further details). This registration is illustrated in 265 of FIG. 2A for the current example. In step 315, file system 115 reads the corresponding data or metadata from disk into temporary memory buffers and in step 320, if needed, makes the appropriate updates in the temporary memory buffers to such data or metadata to accomplish the operation. In step 345 and as shown as 295 of FIG. 2A, the updates (e.g., bitmap 210 NEW and file descriptor 200 NEW) stored in the transaction are written into the data or metadata locations residing on disk resulting in updated versions of such data or metadata in accordance with the saved transaction in the journal

    PNG
    media_image1.png
    530
    696
    media_image1.png
    Greyscale
); and

locking the inode associated with file information of the data in the memory (VAGHANI:[0027]; In the current example, file system 115 acquires lock 205 for file descriptor 200 of the file. In step 310, file system 115 registers the lock with the transaction data structure in memory by, for example, reading the lock and storing the address field and version field of the lock in the transaction data structure (see '724 Application for further details). This registration is illustrated in 265 of FIG. 2A for the current example. In step 315, file system 115 reads the corresponding data or metadata from disk into temporary memory buffers and in step 320, if needed, makes the appropriate updates in the temporary memory buffers to such data or metadata to accomplish the operation);

updating the file information in the inode while the inode is locked (VAGHANI:[0030]; This step provides file system 115 a record of the state of the lock during the beginning of the transaction committing process. Because the lock has not possibly subsequently acquire the lock (and change the state of the lock by incrementing its version field). In step 440, in contrast to the process of FIG. 3, file system 115 now attempts to acquire the locks in parallel through an "upgrading" process that is further detailed in FIG. 5 and discussed further below. This upgrading process involves only one reservation of the data storage unit in contrast to the multiple serial reservations involved in the loop created by steps 305 through 325. If the upgrading process of step 440 successfully acquires all the locks, then in step 445, file system 115 commits the fully formed transaction to journal region 255); 

committing the data while the inode is locked (VAGHANI:[0030]; In step 440, in contrast to the process of FIG. 3, file system 115 now attempts to acquire the locks in parallel through an "upgrading" process that is further detailed in FIG. 5 and discussed further below. This upgrading process involves only one reservation of the data storage unit in contrast to the multiple serial reservations involved in the loop created by steps 305 through 325. If the upgrading process of step 440 successfully acquires all the locks, then in step 445, file system 115 commits the fully formed transaction to journal region 255); and 

unlocking the inode (VAGHANI:[0030]; In step 450, the updates stored in the transaction are written into the data or metadata locations residing on disk resulting in updated versions of such data or metadata in accordance with the saved transaction in the file system releases the locks relating to the data or metadata).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Nanduri (teaches to include an adaptive concurrency for a write persistence in a storage system in which selects a write process from a plurality of write process by receiving a write request to write data into a storage system) with the teachings of VAGHANI (teaches writing the data in which transfer data into a storage system that locks the inode associated to the file information of the data in the memory by updating the information while the inode is locked and committing the data while the inode is locked and unlocking it when it is completed). One of ordinary skill in the art would have been motivated to make such a combination of providing better results in providing a better solution in reducing the amount of time it is needed to reserve to acquire locks to increase the efficiency (See VAGHANI: [0039]). In addition, the references (Nanduri and VAGHANI) teach features that are directed to analogous art and they are directed to the same field of endeavor as Nanduri and VAGHANI are directed to scheduling and committing data. 

	Regarding claim 2, the modification of Nanduri and VAGHANI teaches claimed invention substantially as claimed, and Nanduri further teaches selecting the write process comprises choosing a first write process, responsive to the data in the write request being less than a threshold amount of data (Nanduri: [0058]; The scheduler 210 selects read requests and write requests from their respective queues  [0089]-[0090]; FIG. 6A illustrates the method for processing a write request. In operation 602, a check is made to determine if the size of the write request is greater than a predetermined value K. If the size of the write request is greater than K, the method flows to operation 608, and if the size of the write request is not greater than K, the method flows to operation 604, where the write request is sent to the SSD), 

	Nanduri does not explicitly teach the first write process comprising: 

	However, VAGHANI teaches the first write process comprising:  In step 440, in contrast to the process of FIG. 3, file system 115 now attempts to acquire the locks in parallel through an "upgrading" process that is further detailed in FIG. 5 and discussed further below. This upgrading process involves only one reservation of the data storage unit in contrast to the multiple serial reservations involved in the loop created by steps 305 through 325. If the upgrading process of step 440 successfully acquires all the locks, then in step 445, file system 115 commits the fully formed transaction to journal region 255);

	Regarding claim 3, the modification of Nanduri and VAGHANI teaches claimed invention substantially as claimed, and Nanduri further teaches selecting the write process comprises choosing a second write process, responsive to the data in the write request being greater than a threshold amount of data and wherein the write request is for a serial write (Nanduri: [0058]; The scheduler 210 selects read requests and write requests from their respective queues and schedules them for processing, which includes transferring the scheduled requests, or chunklets of the I/O requests, to the SSD. [0090] If the size of the write request is greater than K, the method flows to operation 608, and if the size of the write request is not greater than K, the method flows to operation 604, where the write request is sent to the SSD. [0092]; In operation 608, the write request is broken into chunklet-size request, also referred to herein as chunklets. In operation 610, a write request for a chunklet is sent to the SSD. From operation 610, the method flows to operation 612 where the write request is completed for the chunklet. In operation 614, a check is made to determine if there are more chunklets pending for the write request, and if there are more chunklets pending, the method flows to operation 610 or to operation 614 otherwise {See: Nanduri: [0075]; For example, if Tr is greater than Tc, the chunklet scheduler 304 may send two chunklets at a time to the SSD. When the SSD marks one of the chunklets complete, the other chunklet may be processed at that time, and the chunklet scheduler 304 sends another chunklet to the SSD, so when the chunklet being processed is served, the SSD has already another chunklet waiting for processing}),

	Nanduri does not explicitly teach the second write process comprising: to commit the data in the NVRAM.

	However, VAGHANI teaches the second write process comprising: to commit the data in the NVRAM (VAGHANI:[0030]; In step 440, in contrast to the process of FIG. 3, file system 115 now attempts to acquire the locks in parallel through an "upgrading" process that is further detailed in FIG. 5 and discussed further below. This upgrading process involves only one reservation of the data storage unit in contrast to the multiple serial reservations involved in the loop created by steps 305 through 325. If the upgrading process of step 440 successfully acquires all the locks, then in step 445, file system 115 commits the fully formed transaction to journal region 255);

	Regarding claim 4, the modification of Nanduri and VAGHANI teaches claimed invention substantially as claimed, and Nanduri further teaches selecting the write process comprises choosing a third write process, responsive to the data in the write request being greater than a threshold amount of data and wherein the write request is for a plurality of parallel writes (Nanduri: [0058]; The scheduler 210 selects read requests and write requests from their respective queues and schedules them for processing, which includes transferring the scheduled requests, or chunklets of the I/O requests, to the SSD. [0090] If the size of the write request is greater than K, the method flows to operation 608, and if the size of the write request is not greater than K, the method flows to operation 604, where the write request is sent to the SSD. [0092]; In operation 608, the write request is broken into chunklet-size request, also referred to herein as chunklets. In operation 610, a write request for a chunklet is sent to the SSD. From operation 610, the method flows to operation 612 where the write request is completed for the chunklet. In operation 614, a check is made to determine if there are more chunklets pending for the write request, and if there are more chunklets pending, the method flows to operation 610 or to operation 614 otherwise {See [0079]-[0080]; That is, if there is congestion, only a predetermined number of chunklets are processed simultaneously, but in the absence of congestion, more chunklets can be processed simultaneously…the maximum number of chunklets to be processed simultaneously (either for reads or for writes) is based on the queue size at the SSD. For example, if the SSD 214 has a queue that holds up to 32 requests, the chunklet scheduler 304 may set up a number based on the queue size), 

the third write process comprising: transferring the data to flash memory of the storage system (Nanduri: [0058]; The scheduler 210 selects read requests and write requests from their respective queues and schedules them for processing, which includes transferring the scheduled requests, or chunklets of the I/O requests, to the SSD. [0103]; the controller 1120 includes non-volatile RAM (NVRAM) 1118, which is for storing the incoming data as the data arrives to the storage array. After the data is processed (e.g., compressed and organized in segments (e.g., coalesced)), the data is transferred from the NVRAM 1118 to SSD 712), 

	Regarding claim 8, Nanduri teaches a tangible, non-transitory, computer-readable media having instructions thereupon which (Nanduri: [0118]; One or more embodiments can also be fabricated as computer readable code on a non-transitory computer readable storage medium), 

when executed by a processor (Nanduri: [0056]; the storage device includes a request processor 202 that receives read and write requests, schedules the read and write requests to be sent to SSD 214),

 	cause the processor to perform a method comprising: receiving a write request for writing data into a storage system (Nanduri: [0050]-[0051]; FIG. 1C shows the results for testing throughput with different write requests. For each test, five values are identified: request size 122, request type 124 (e.g., read or write). [0058]; The scheduler 210 selects read requests and write requests from their respective queues and schedules them for processing, which includes transferring the scheduled requests, or chunklets of the I/O requests, to the SSD. [0089]-[0090]; FIG. 6A illustrates the method for processing a write request. In operation 602, a check is made to determine if the size of the write request is greater than a predetermined value K. As in the case of read requests, the value of K may be 1 chunklet or may be some other value. If the size of the write request is greater than K, the method flows to operation 608, and if the size of the write request is not greater than K, the method flows to operation 604, where the write request is sent to the SSD); 

selecting a write process from among a plurality of write processes based, at least in part, on one or more of a size of the data to be written into the storage system and whether the write request is for a serial or parallel write (Nanduri: [0050]-[0051]; FIG. 1C shows the results for testing throughput with different write requests. For each test, five values are identified: request size 122, request type 124 (e.g., read or write). [0058]; The scheduler 210 selects read requests and write requests from their respective queues and schedules them for processing, which includes transferring the scheduled requests, or chunklets of the I/O requests, to the SSD. [0089]-[0090]; FIG. 6A illustrates the method for processing a write request. In operation 602, a check is made to determine if the size of the write request is greater than a predetermined value K. As in the case of read requests, the value of K may be 1 chunklet or may be some other value. If the size of the write request is greater than K, the method flows to operation 608, and if the size of the write request is not greater than K, the method flows to operation 604, where the write request is sent to the SSD), wherein

transferring the data into the storage system (Nanduri: [0058]; The scheduler 210 selects read requests and write requests from their respective queues and schedules them for processing, which includes transferring the scheduled requests, or chunklets of the I/O requests, to the SSD. [0103]; the controller 1120 includes non-volatile RAM (NVRAM) 1118, which is for storing the incoming data as the data arrives to the storage array. After the data is processed (e.g., compressed and organized in segments (e.g., coalesced)), the data is transferred from the NVRAM 1118 to SSD 712);

Although, Nanduri teaches write process in the plurality of write processes being written to the storage system (See Nanduri: [0058]; The scheduler 210 selects read requests and write requests from their respective queues and schedules them for processing, which includes transferring.. to the SSD and See Nanduri [0103]; the controller 1120 includes non-volatile RAM (NVRAM) 1118, which is for storing the incoming data as the data arrives to the storage array). Nanduri does not explicitly teach each write process in the plurality of write processes indicates when an inode associated with file information of the data is locked and when the inode associated with the file information of the data is unlocked, relative to the data being written to the storage system; and writing the data into the storage system according to the selected write process, wherein one of the plurality of write processes comprises: locking the inode associated with file information of the data in memory; updating the file information in the inode while the inode is locked; and committing the data while the inode is locked; and unlocking the inode.

	However, VAGHANI teaches each write process in the plurality of write processes indicates when an inode associated with file information of the data is locked and when the inode associated with the file information of the data is unlocked, relative to the data being written to the storage system (VAGHANI:[0024]; the server reads the lock to determine whether it is free. A lock is free, if, for example, its owner field has a value of zero or if the liveness of the lock has expired (as further detailed in the '613 Application). If the lock is free at decision step 230, then in step 235, the server acquires the lock by writing its own ID value into the owner field and by writing a new time value into the lock's liveness field. [0026]-[0028]; “In executing a system call to write the data to the file, file system 115 accesses the file's file descriptor to determine whether the file's currently allocated space can support writing the data to the file. In the current example, file system 115 acquires lock 205 for file descriptor 200 of the file. In step 310, file system 115 registers the lock with the transaction data structure in memory by, for example, reading the lock and storing the address field and version field of the lock in the transaction data structure (see '724 Application for further details). This registration is illustrated in 265 of FIG. 2A for the current example. In step 315, file system 115 reads the corresponding data or metadata from disk into temporary memory buffers and in step 320, if needed, makes the appropriate updates in the temporary memory buffers to such data or metadata to accomplish the operation. In step 345 and as shown as 295 of FIG. 2A, the updates (e.g., bitmap 210 NEW and file descriptor 200 NEW) stored in the transaction are written into the data or metadata locations residing on disk resulting in updated versions of such data or metadata in accordance with the saved transaction in the journal

    PNG
    media_image1.png
    530
    696
    media_image1.png
    Greyscale

); and 

writing the data into the storage system according to the selected write process, wherein one of the plurality of write processes comprises: locking the inode associated with file information of the data in memory (VAGHANI:[0027]; In the current example, file system 115 acquires lock 205 for file descriptor 200 of the file. In step 310, file system 115 registers the lock with the transaction data structure in memory by, for example, reading the lock and storing the address field and version field of the lock in the transaction data structure (see '724 Application for further details). This registration is illustrated in 265 of FIG. 2A for the current example. In step 315, file system 115 reads the corresponding data or metadata from disk into temporary memory buffers and in step 320, if needed, makes the appropriate updates in the temporary memory buffers to such data or metadata to accomplish the operation);

 	updating the file information in the inode while the inode is locked (VAGHANI:[0030]; This step provides file system 115 a record of the state of the lock during the beginning of the transaction committing process. Because the lock has not been acquired, any other context could possibly subsequently acquire the lock (and change the state of the lock by incrementing its version field). In step 440, in contrast to the process of FIG. 3, file system 115 now attempts to acquire the locks in parallel through an "upgrading" process that is further detailed in FIG. 5 and discussed further below. This upgrading process involves only one reservation of the data storage unit in contrast to the multiple serial reservations involved in the loop created by steps 305 through 325. If the upgrading process of step 440 successfully acquires all the locks, then in step 445, file system 115 commits the fully formed transaction to journal region 255); and 

committing the data while the inode is locked (VAGHANI:[0030]; In step 440, in contrast to the process of FIG. 3, file system 115 now attempts to acquire the locks in parallel through an "upgrading" process that is further detailed in FIG. 5 and discussed further below. This upgrading process involves only one reservation of the data storage unit in contrast to the multiple serial reservations involved in the loop created by steps 305 through 325. If the upgrading process of step 440 successfully acquires all the locks, then in step 445, file system 115 commits the fully formed transaction to journal region 255); and 

unlocking the inode (VAGHANI:[0030]; In step 450, the updates stored in the transaction are written into the data or metadata locations residing on disk resulting in updated versions of such data or metadata in accordance with the saved transaction in the file system releases the locks relating to the data or metadata).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Nanduri (teaches to include an adaptive concurrency for a write persistence in a storage system in which selects a write process from a plurality of write process by receiving a write request to write data into a storage system) with the teachings of VAGHANI (teaches writing the data in which transfer data into a storage system that locks the inode associated to the file information of the data in the memory by updating the information while the inode is locked and committing the data while the inode is locked and unlocking it when it is completed). One of ordinary skill in the art would have been motivated to make such a combination of providing better results in providing a better solution in reducing the amount of time it is needed to reserve to acquire locks to increase the efficiency (See VAGHANI: [0039]). In addition, the references (Nanduri and VAGHANI) teach features that are directed to analogous art and they are directed to the same field of endeavor as Nanduri and VAGHANI are directed to scheduling and committing data. 

	Regarding claim 9, the modification of Nanduri and VAGHANI teaches claimed invention substantially as claimed, and Nanduri further teaches selecting the write process comprises choosing a first write process, responsive to the data in the write request being less than a threshold amount of data (Nanduri: [0058]; The scheduler 210 selects read requests and write requests from their respective queues  [0089]-[0090]; FIG. 6A illustrates the method for processing a write request. In operation 602, a check is made to determine if the size of the write request is greater than a predetermined value K. If the size of the write request is greater than K, the method flows to operation 608, and if the size of the write request is not greater than K, the method flows to operation 604, where the write request is sent to the SSD); 

	Nanduri does not explicitly teach the first write process comprises: to transfer the data into the NVRAM.

	However, VAGHANI teaches the first write process comprises: to transfer the data into the NVRAM (VAGHANI:[0030]; This step provides file system 115 a record of the state of the lock during the beginning of the transaction committing process. Because the lock has not been acquired, any other context could possibly subsequently acquire the lock (and change the state of the lock by incrementing its version field). In step 440, in contrast to the process of FIG. 3, file system 115 now attempts to acquire the locks in parallel through an "upgrading" process that is further detailed in FIG. 5 and discussed further below. This upgrading process involves only one reservation of the data storage unit in contrast to the multiple serial reservations involved in the loop created by steps 305 through 325. If the upgrading process of step 440 successfully ); 

	Regarding claim 10, the modification of Nanduri and VAGHANI teaches claimed invention substantially as claimed, and Nanduri further teaches selecting the write process comprises choosing a second write process, responsive to the data in the write request being greater than a threshold amount of data and wherein the write request is for a serial write (Nanduri: [0058]; The scheduler 210 selects read requests and write requests from their respective queues and schedules them for processing, which includes transferring the scheduled requests, or chunklets of the I/O requests, to the SSD. [0090] If the size of the write request is greater than K, the method flows to operation 608, and if the size of the write request is not greater than K, the method flows to operation 604, where the write request is sent to the SSD. [0092]; In operation 608, the write request is broken into chunklet-size request, also referred to herein as chunklets. In operation 610, a write request for a chunklet is sent to the SSD. From operation 610, the method flows to operation 612 where the write request is completed for the chunklet. In operation 614, a check is made to determine if there are more chunklets pending for the write request, and if there are more chunklets pending, the method flows to operation 610 or to operation 614 otherwise {See: Nanduri: [0075]; For example, if Tr is greater than Tc, the chunklet scheduler 304 may send two chunklets at a time to the SSD. When the SSD marks one of the chunklets complete, the other chunklet may be processed at that time, and the chunklet 304 sends another chunklet to the SSD, so when the chunklet being processed is served, the SSD has already another chunklet waiting for processing}); 


	Nanduri does not explicitly teach the second write process comprises; to commit the data in the NVRAM.

	However, VAGHANI teaches the second write process comprises; to commit the data in the NVRAM (VAGHANI:[0030]; In step 440, in contrast to the process of FIG. 3, file system 115 now attempts to acquire the locks in parallel through an "upgrading" process that is further detailed in FIG. 5 and discussed further below. This upgrading process involves only one reservation of the data storage unit in contrast to the multiple serial reservations involved in the loop created by steps 305 through 325. If the upgrading process of step 440 successfully acquires all the locks, then in step 445, file system 115 commits the fully formed transaction to journal region 255); 

	Regarding claim 11, the modification of Nanduri and VAGHANI teaches claimed invention substantially as claimed, and Nanduri further teaches selecting the write process comprises choosing a third write process, responsive to the data in the write request being greater than a threshold amount of data and wherein the write request is for a plurality of parallel writes (Nanduri: [0058]; The scheduler 210 selects read requests and write requests from their respective queues and schedules them for processing, which includes transferring the scheduled requests, or chunklets of the I/O requests, to the SSD. [0090] If the size of the write request is greater than K, the method flows to operation 608, and if the size of the write request is not greater than K, the method flows to operation 604, where the write request is sent to the SSD. [0092]; In operation 608, the write request is broken into chunklet-size request, also referred to herein as chunklets. In operation 610, a write request for a chunklet is sent to the SSD. From operation 610, the method flows to operation 612 where the write request is completed for the chunklet. In operation 614, a check is made to determine if there are more chunklets pending for the write request, and if there are more chunklets pending, the method flows to operation 610 or to operation 614 otherwise {See [0079]-[0080]; That is, if there is congestion, only a predetermined number of chunklets are processed simultaneously, but in the absence of congestion, more chunklets can be processed simultaneously…the maximum number of chunklets to be processed simultaneously (either for reads or for writes) is based on the queue size at the SSD. For example, if the SSD 214 has a queue that holds up to 32 requests, the chunklet scheduler 304 may set up a number based on the queue size); 

	Nanduri does not explicitly teach the third write process comprises; to commit the data in the NVRAM.

	However, VAGHANI teaches the third write process comprises; to commit the data in the NVRAM (VAGHANI:[0030]; In step 440, in contrast to the process of FIG. 3, file system 115 now attempts to acquire the locks in parallel through an "upgrading" process that is further detailed in FIG. 5 and discussed further below. This upgrading process involves only one reservation of the data storage unit in contrast to the multiple serial reservations involved in the loop created by steps 305 through 325. If the upgrading process of step 440 successfully acquires all the locks, then in step 445, file system 115 commits the fully formed transaction to journal region 255); 

	Regarding claim 15, Nanduri teaches a storage system As the write data comes in, the write data is written into NVRAM 218, and an acknowledgment is sent back to the initiator (e.g., the host or application making the request)); 

flash memory (Nanduri: [0112]; the storage array requires additional disk or storage or flash storage memory); and 

one or more processors (Nanduri: [0053]; FIG. 2 illustrates an architecture of a request processor for managing read and write requests for an SSD), 

configurable to: select a write process from among a plurality of write processes, responsive to receiving a request to write data into the storage system, the write process selected based, at least in part, on one or more of a size of the data to be written into the storage system and whether the write request is for a serial or parallel write (Nanduri: [0050]-[0051]; FIG. 1C shows the results for testing throughput with different write requests. For each test, five values are identified: request size 122, request type 124 (e.g., read or write). [0058]; The scheduler 210 selects read requests and write requests from their respective queues and schedules them for processing, which includes transferring the scheduled requests, or chunklets of the I/O requests, to the SSD. [0089]-[0090]; FIG. 6A illustrates the method for processing a write request. In operation 602, a check is made to determine if the size of the write request is greater than a predetermined value K. As in the case of read requests, the value of K may be 1 chunklet or may be some other value. If the size of the write request is greater than K, the method flows to operation 608, and if the size of the write request is not greater than K, the method flows to operation 604, where the write request is sent to the SSD), and wherein

transferring the data into the storage system (Nanduri: [0058]; The scheduler 210 selects read requests and write requests from their respective queues and schedules them for processing, which includes transferring the scheduled requests, or chunklets of the I/O requests, to the SSD. [0103]; the controller 1120 includes non-volatile RAM (NVRAM) 1118, which is for storing the incoming data as the data arrives to the storage array. After the data is processed (e.g., compressed and organized in segments (e.g., coalesced)), the data is transferred from the NVRAM 1118 to SSD 712);

	Although, Nanduri teaches write process in the plurality of write processes being written to the storage system (See Nanduri: [0058]; The scheduler 210 selects read requests and write requests from their respective queues and schedules them for processing, which includes transferring.. to the SSD and See Nanduri [0103]; the controller 1120 includes non-volatile RAM (NVRAM) 1118, which is for storing the incoming data as the data arrives to the storage array). Nanduri does not explicitly teach each write process in the plurality of write processes indicates when an inode associated with file information of the data is locked and when the inode associated with the file information of the data is unlocked, relative to the data being written to the storage system, and write the data into the storage system in accordance with the selected write process, with one of the plurality of write processes comprising: locking the inode associated with file information of the data; updating the inode, in the NVRAM, while the inode is locked; committing the data, in the NVRAM, while the inode is locked; and unlocking the inode.

	However, VAGHANI teaches each write process in the plurality of write processes indicates when an inode associated with file information of the data is locked and when the inode associated with the file information of the data is unlocked, relative to the data being written to the storage system, and write the data into the storage system in accordance with the selected write process (VAGHANI:[0024]; the server reads the lock to determine whether it is free. A lock is free, if, for example, its owner field has a value of zero or if the liveness of the lock has expired (as further detailed in the '613 Application). If the lock is free at decision step 230, then in step 235, the server acquires the lock by writing its own ID value into the owner field and by writing a new time value into the lock's liveness field. [0026]-[0027]; “In executing a system call to write the data to the file, file system 115 accesses the file's file descriptor to determine whether the file's currently allocated space can support writing the data to the file. In the current example, file system 115 acquires lock 205 for file descriptor 200 of the file. In step 310, file system 115 registers the lock with the transaction data structure in memory by, for example, reading the lock and storing the address field and version field of the lock in the transaction data structure (see '724 Application for further details). This registration is illustrated in 265 of FIG. 2A for the current example. In step 315, file system 115 reads the corresponding data or metadata from disk into temporary memory buffers and in step 320, if needed, makes the appropriate updates in the temporary memory buffers to such data or metadata to accomplish the operation), with one of the plurality of write processes comprising:

locking the inode associated with file information of the data (VAGHANI:[0027]; In the current example, file system 115 acquires lock 205 for file descriptor 200 of the file. In step 310, file system 115 registers the lock with the transaction data structure in memory by, for example, reading the lock and storing the address field and version field of the lock in the transaction data structure (see '724 Application for further details). This registration is illustrated in 265 of FIG. 2A for the current example. In step 315, file system 115 reads the corresponding data or metadata from disk into temporary memory buffers and in step 320, if needed, makes the appropriate updates in the temporary memory buffers to such data or metadata to accomplish the operation); 6Appl. No. 15/415,760 Reply to FOA dated 06/09/2020 

updating the inode, in the NVRAM, while the inode is locked (VAGHANI:[0030]; In step 440, in contrast to the process of FIG. 3, file system 115 now attempts to acquire the locks in parallel through an "upgrading" process that is further detailed in FIG. 5 and discussed further below. This upgrading process involves only one reservation of the data storage unit in contrast to the multiple serial reservations involved in the loop created by steps 305 through 325. If the upgrading process of step 440 successfully acquires all the locks, then in step 445, file system 115 commits the fully formed transaction to journal region 255); 

committing the data, in the NVRAM, while the inode is locked (VAGHANI:[0030]; In step 440, in contrast to the process of FIG. 3, file system 115 now attempts to acquire the locks in parallel through an "upgrading" process that is further upgrading process involves only one reservation of the data storage unit in contrast to the multiple serial reservations involved in the loop created by steps 305 through 325. If the upgrading process of step 440 successfully acquires all the locks, then in step 445, file system 115 commits the fully formed transaction to journal region 255); and 

unlocking the inode (VAGHANI:[0030]; In step 450, the updates stored in the transaction are written into the data or metadata locations residing on disk resulting in updated versions of such data or metadata in accordance with the saved transaction in the journal and in step 455, the file system releases the locks relating to the data or metadata).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Nanduri (teaches to include an adaptive concurrency for a write persistence in a storage system in which selects a write process from a plurality of write process by receiving a write request to write data into a storage system) with the teachings of VAGHANI (teaches writing the data in which transfer data into a storage system that locks the inode associated to the file information of the data in the memory by updating the information while the inode is locked and committing the data while the inode is locked and unlocking it when it is completed). One of ordinary skill in the art would have been motivated to make such a combination of providing better results in providing a better solution in reducing the amount of time it is needed to reserve to acquire locks to increase the efficiency (See VAGHANI: [0039]). In addition, 

	Regarding claim 16, the modification of Nanduri and VAGHANI teaches claimed invention substantially as claimed, and Nanduri further teaches the one or more processors are configurable to select a first write process responsive to a request to write less than a threshold amount of data into the storage system ((Nanduri: [0058]; The scheduler 210 selects read requests and write requests from their respective queues and schedules them for processing, which includes transferring the scheduled requests, or chunklets of the I/O requests, to the SSD. [0089]-[0090]; FIG. 6A illustrates the method for processing a write request. In operation 602, a check is made to determine if the size of the write request is greater than a predetermined value K. If the size of the write request is greater than K, the method flows to operation 608, and if the size of the write request is not greater than K, the method flows to operation 604, where the write request is sent to the SSD).

	Nanduri does not explicitly teach with the first write process comprising: to transfer the data into the NVRAM.

	However, VAGHANI teaches with the first write process comprising: to transfer the data into the NVRAM (VAGHANI:[0030]; In step 440, in contrast to the process of FIG. 3, file system 115 now attempts to acquire the locks in parallel through an "upgrading" process that is further detailed in FIG. 5 and discussed further below. This upgrading process involves only one reservation of the data storage unit in contrast to the multiple serial reservations involved in the loop created by steps 305 through 325. If the upgrading process of step 440 successfully acquires all the locks, then in step 445, file system 115 commits the fully formed transaction to journal region 255); 

	Regarding claim 17, the modification of Nanduri and VAGHANI teaches claimed invention substantially as claimed, and Nanduri further teaches the one or more processors are configurable to select a second write process responsive to a request to write more than a threshold amount of data, in serial form (Nanduri: [0058]; The scheduler 210 selects read requests and write requests from their respective queues and schedules them for processing, which includes transferring the scheduled requests, or chunklets of the I/O requests, to the SSD. [0090] If the size of the write request is greater than K, the method flows to operation 608, and if the size of the write request is not greater than K, the method flows to operation 604, where the write request is sent to the SSD. [0092]; In operation 608, the write request is broken into chunklet-size request, also referred to herein as chunklets. In operation 610, a write request for a chunklet is sent to the SSD. From operation 610, the method flows to operation 612 where the write request is completed for the chunklet. In operation 614, a {See: Nanduri: [0075]; For example, if Tr is greater than Tc, the chunklet scheduler 304 may send two chunklets at a time to the SSD. When the SSD marks one of the chunklets complete, the other chunklet may be processed at that time, and the chunklet scheduler 304 sends another chunklet to the SSD, so when the chunklet being processed is served, the SSD has already another chunklet waiting for processing}).

	Nanduri does not explicitly teach into the storage system, with the second write process comprising: to commit the data in the NVRAM.

	However, VAGHANI teaches into the storage system, with the second write process comprising: to commit the data in the NVRAM (VAGHANI:[0030]; In step 440, in contrast to the process of FIG. 3, file system 115 now attempts to acquire the locks in parallel through an "upgrading" process that is further detailed in FIG. 5 and discussed further below. This upgrading process involves only one reservation of the data storage unit in contrast to the multiple serial reservations involved in the loop created by steps 305 through 325. If the upgrading process of step 440 successfully acquires all the locks, then in step 445, ); 

	Regarding claim 18, the modification of Nanduri and VAGHANI teaches claimed invention substantially as claimed, and Nanduri further teaches the one or more processors are configurable to select a third write process responsive to a request to write more than a threshold amount of data, in parallel writes, into the storage system (Nanduri: [0058]; The scheduler 210 selects read requests and write requests from their respective queues and schedules them for processing, which includes transferring the scheduled requests, or chunklets of the I/O requests, to the SSD. [0090] If the size of the write request is greater than K, the method flows to operation 608, and if the size of the write request is not greater than K, the method flows to operation 604, where the write request is sent to the SSD. [0092]; In operation 608, the write request is broken into chunklet-size request, also referred to herein as chunklets. In operation 610, a write request for a chunklet is sent to the SSD. From operation 610, the method flows to operation 612 where the write request is completed for the chunklet. In operation 614, a check is made to determine if there are more chunklets pending for the write request, and if there are more chunklets pending, the method flows to operation 610 or to operation 614 otherwise {See [0079]-[0080]; That is, if there is congestion, only a predetermined number of chunklets are processed simultaneously, but in the absence of congestion, more chunklets can be processed simultaneously…the maximum number of chunklets to be processed simultaneously (either for reads or for writes) is based on the queue size at the SSD. For example, if the SSD 214 has a queue that holds up to 32 requests, the chunklet scheduler 304 may set up a number based on the queue size).

	Nanduri does not explicitly teach with the third write process comprising: to commit the data in the NVRAM.

	However, VAGHANI teaches with the third write process comprising: to commit the data in the NVRAM (VAGHANI:[0030]; In step 440, in contrast to the process of FIG. 3, file system 115 now attempts to acquire the locks in parallel through an "upgrading" process that is further detailed in FIG. 5 and discussed further below. This upgrading process involves only one reservation of the data storage unit in contrast to the multiple serial reservations involved in the loop created by steps 305 through 325. If the upgrading process of step 440 successfully acquires all the locks, then in step 445, file system 115 commits the fully formed transaction to journal region 255); 7Appl. No. 15/415,760 Reply to FOA dated 06/09/2020 .  

Claims 5-7, 12-14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S Patent Application Publication 2016/0179404 issued to Nanduri et al.  (hereinafter as "Nanduri") in view of U.S Patent Application Publication 2009/0106248 issued to VAGHANI et al. (hereinafter as “VAGHANI”) in further view of U.S Patent Application Publication 2012/0047342 issued to GRUSY et al. (hereinafter as "GRUSY").

Regarding claim 5, the modification of Nanduri and VAGHANI teaches claimed invention substantially as claimed, however the modification of Nanduri and VAGHANI does not explicitly teach the transferring the data into the storage system comprises writing the data to NVRAM as a foreground process, and flushing the data from the NVRAM to flash memory of the storage system, as a background 

	GRUSY teaches the transferring the data into the storage system comprises writing the data to NVRAM as a foreground process, and flushing the data from the NVRAM to flash memory of the storage system, as a background GRUSY: [0019]; In one of the illustrated embodiments, a handshaking mechanism is employed between a background storage initialization (performed on a storage unit such as a disk) and a foreground data destage task using a lock-protected queue of data structures, a metadata bitmap that has been staged to cache, and a corresponding volatile bitmap to determine if a data collision has taken place, taking appropriate action under the circumstances as will be further described. [0029]; In one embodiment, initialization/destage modules 95 a and 97 a may operate to implement various aspects of the present invention, in conjunction with the operating systems 67 a and 77 a, the such as carrying out initialization processes for a portion of storage while concurrently and/or subsequently destaging data to an associated storage device

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Nanduri (teaches to include an adaptive concurrency for a write persistence in a storage system in which selects a write process from a plurality of write process by receiving a write request to write data into a storage system) with the teachings of VAGHANI (teaches writing the data in which transfer data into a storage system that locks the inode associated to the file information of the data in the memory by updating the information while the inode is locked and committing the data while the inode is locked and unlocking it when it is completed) to further include the teachings of GRUSY (teaches transferring the data into the storage system comprises writing the data to NVRAM as a foreground process and flushing the data as a background). One of ordinary skill in the art would have been motivated to make such a combination of providing better results in providing a better solution in implementing a lock protection associated to a background process that would increase the security of the system (See GRUSY: [0019]). In addition, the references (Nanduri, VAGHANI and GRUSY) teach features that are directed to analogous art and they are directed to the same field of endeavor as Nanduri, VAGHANI and GRUSY are directed to scheduling and committing data. 

	Regarding claim 6, the modification of Nanduri and VAGHANI teaches claimed invention substantially as claimed, however the modification of Nanduri and VAGHANI does not explicitly teach the transferring the data into the storage system comprises writing the data to flash memory of the storage system as a foreground process, bypassing NVRAM.

	GRUSY teaches the transferring the data into the storage system comprises writing the data to flash memory of the storage system as a foreground process, bypassing NVRAM (GRUSY: [0029]; As one of ordinary skill in the art will appreciate, operating systems 67 a and 77 a may be physically or virtually placed in a variety of locations. [0032]; The persistent metadata previously mentioned may be staged to cache (e.g., cache 66 a, 76 b in FIG. 2) to perform the background task initialization work. In addition, the background task may maintain a volatile bitmap (as will be further described), with each bit corresponding to a particular portion of storage in direct correlation to the bitmap in the metadata

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Nanduri (teaches to include an adaptive concurrency for a write persistence in a storage system in which selects a write process from a plurality of write process by receiving a write request to write data into a storage system) with the teachings of VAGHANI (teaches writing the data in which transfer data into a storage system that locks the inode associated to the file information of the data : [0019]). In addition, the references (Nanduri, VAGHANI and GRUSY) teach features that are directed to analogous art and they are directed to the same field of endeavor as Nanduri, VAGHANI and GRUSY are directed to scheduling and committing data. 

	Regarding claim 7, the modification of Nanduri and VAGHANI teaches claimed invention substantially as claimed, however the modification of Nanduri and VAGHANI does not explicitly teach the committing the data comprises writing to a data structure in NVRAM, and further comprising: resolving data overwrites, through the data structure, as a background process.

	GRUSY teaches the committing the data comprises writing to a data structure in NVRAM, and further comprising: resolving data overwrites, through the data structure, as a background process (GRUSY: [0034]; This is useful to maintain data integrity. If data is destaged to the portion of storage whose metadata bit indicates initialized but the metadata had not yet been hardened, a subsequent portion of storage being re-initialized, overwriting that data that had been previously destaged).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Nanduri (teaches to include an adaptive concurrency for a write persistence in a storage system in which selects a write process from a plurality of write process by receiving a write request to write data into a storage system) with the teachings of VAGHANI (teaches writing the data in which transfer data into a storage system that locks the inode associated to the file information of the data in the memory by updating the information while the inode is locked and committing the data while the inode is locked and unlocking it when it is completed) to further include the teachings of GRUSY (teaches transferring the data into the storage system comprises writing the data to NVRAM as a foreground process and flushing the data as a background). One of ordinary skill in the art would have been motivated to make such a combination of providing better results in providing a better solution in implementing a lock protection associated to a background process that would increase the security of the system (See GRUSY: [0019]). In addition, the references (Nanduri, VAGHANI and GRUSY) teach features that are directed to analogous art and they are directed to the same field of endeavor as Nanduri, VAGHANI and GRUSY are directed to scheduling and committing data. 

	Regarding claim 12, the modification of Nanduri and VAGHANI teaches claimed invention substantially as claimed, however the modification of Nanduri and VAGHANI does not explicitly teach wherein the method further comprises flushing the data from the NVRAM to flash memory of the storage system, as a background process.

	GRUSY teaches  Each bit in the bitmap may correspond to a predefined portion of the storage (such as the aforementioned tracks). If the metadata bit is clear (e.g., 0), the corresponding portion of storage is thought to be or have been initialized. If the destage task operating as a foreground process observes that a particular storage portion requires initialization (e.g., the metadata bit is set), the foreground process may be adapted to perform the initialization work itself) and wherein the method further comprises flushing the data from the NVRAM to flash memory of the storage system, as a background process (GRUSY:[0019]; In one of the illustrated embodiments, a handshaking mechanism is employed between a background storage initialization (performed on a storage unit such as a disk) and a foreground data destage task using a lock-protected queue of data structures, a metadata bitmap that has been staged to cache, and a corresponding volatile bitmap to determine if a data collision has taken place, taking such as carrying out initialization processes for a portion of storage while concurrently and/or subsequently destaging data to an associated storage device).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Nanduri (teaches to include an adaptive concurrency for a write persistence in a storage system in which selects a write process from a plurality of write process by receiving a write request to write data into a storage system) with the teachings of VAGHANI (teaches writing the data in which transfer data into a storage system that locks the inode associated to the file information of the data in the memory by updating the information while the inode is locked and committing the data while the inode is locked and unlocking it when it is completed) to further include the teachings of GRUSY (teaches transferring the data into the storage system comprises writing the data to NVRAM as a foreground process and flushing the data as a background). One of ordinary skill in the art would have been motivated to make such a combination of providing better results in providing a better solution in implementing a lock protection associated to a background process that would increase the security of the system (See GRUSY: [0019]). In addition, the references (Nanduri, VAGHANI and GRUSY) teach features that are directed to analogous art and they are directed to the 

	Regarding claim 13, the modification of Nanduri and VAGHANI teaches claimed invention substantially as claimed, and Nanduri further teaches the transferring the data into the storage system comprises writing the data to flash memory of the storage system, bypassing the NVRAM (Nanduri: [0058]; The scheduler 210 selects read requests and write requests from their respective queues and schedules them for processing, which includes transferring the scheduled requests, or chunklets of the I/O requests, to the SSD. [0103]; the controller 1120 includes non-volatile RAM (NVRAM) 1118, which is for storing the incoming data as the data arrives to the storage array. After the data is processed (e.g., compressed and organized in segments (e.g., coalesced)), the data is transferred from the NVRAM 1118 to SSD 712) 

	Nanduri does not explicitly teach the committing the data is executed in the NVRAM and comprises converting the write to an allowed write.

	However, GRUSY teaches the committing the data is executed in the NVRAM and comprises converting the write to an allowed write (GRUSY:[0031]; Each bit in the bitmap may correspond to a predefined portion of the storage (such as the aforementioned tracks). If the metadata bit is clear (e.g., 0), the corresponding portion of storage is thought to be or have been initialized. If the destage task operating as a foreground process observes that a particular storage portion requires initialization ).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Nanduri (teaches to include an adaptive concurrency for a write persistence in a storage system in which selects a write process from a plurality of write process by receiving a write request to write data into a storage system) with the teachings of VAGHANI (teaches writing the data in which transfer data into a storage system that locks the inode associated to the file information of the data in the memory by updating the information while the inode is locked and committing the data while the inode is locked and unlocking it when it is completed) to further include the teachings of GRUSY (teaches transferring the data into the storage system comprises writing the data to NVRAM as a foreground process and flushing the data as a background). One of ordinary skill in the art would have been motivated to make such a combination of providing better results in providing a better solution in implementing a lock protection associated to a background process that would increase the security of the system (See GRUSY: [0019]). In addition, the references (Nanduri, VAGHANI and GRUSY) teach features that are directed to analogous art and they are directed to the same field of endeavor as Nanduri, VAGHANI and GRUSY are directed to scheduling and committing data. 

	Regarding claim 14, the modification of Nanduri and VAGHANI teaches claimed invention substantially as claimed, however the modification of Nanduri and VAGHANI does not explicitly teach the committing the data comprises writing to a file extent lookaside data structure in the NVRAM, and wherein the method further comprises a background process of resolving data overwrites through the file extent lookaside data structure.

	GRUSY teaches the committing the data comprises writing to a file extent lookaside data structure in the NVRAM, and wherein the method further comprises a background process of resolving data overwrites through the file extent lookaside data structure (GRUSY:[0034]; This is useful to maintain data integrity. If data is destaged to the portion of storage whose metadata bit indicates initialized but the metadata had not yet been hardened, a subsequent reboot/system restart would result in staging stale metadata from disk where the metadata bit is set indicating the portion of storage is uninitialized. This would result in the portion of storage being re-initialized, overwriting that data that had been previously destaged).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Nanduri (teaches to include an adaptive concurrency for a write persistence in a storage system in which selects a write process from a plurality of write process by receiving a write request to write data into a storage system) with the teachings of VAGHANI (teaches writing the data in which transfer data into a storage system that locks the inode associated to the file information of the data in the memory by updating the information while the inode is locked and committing the data while the inode is locked and unlocking it when it is completed) to further include : [0019]). In addition, the references (Nanduri, VAGHANI and GRUSY) teach features that are directed to analogous art and they are directed to the same field of endeavor as Nanduri, VAGHANI and GRUSY are directed to scheduling and committing data. 

	Regarding claim 19, the modification of Nanduri and VAGHANI teaches claimed invention substantially as claimed, however the modification of Nanduri and VAGHANI does not explicitly teach the one or more processors are configurable to flush the data from the NVRAM to the flash memory, as a background process.

	GRUSY teaches the one or more processors are configurable to flush the data from the NVRAM to the flash memory, as a background process (GRUSY:[0019]; In one of the illustrated embodiments, a handshaking mechanism is employed between a background storage initialization (performed on a storage unit such as a disk) and a foreground data destage task using a lock-protected queue of data structures, a metadata bitmap that has been staged to cache, and a corresponding volatile bitmap to determine if a data collision has taken place, taking appropriate action  [0029]; In one embodiment, initialization/destage modules 95 a and 97 a may operate to implement various aspects of the present invention, in conjunction with the operating systems 67 a and 77 a, the depicted CPUs, cache memory, NVS, etc., such as carrying out initialization processes for a portion of storage while concurrently and/or subsequently destaging data to an associated storage device).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Nanduri (teaches to include an adaptive concurrency for a write persistence in a storage system in which selects a write process from a plurality of write process by receiving a write request to write data into a storage system) with the teachings of VAGHANI (teaches writing the data in which transfer data into a storage system that locks the inode associated to the file information of the data in the memory by updating the information while the inode is locked and committing the data while the inode is locked and unlocking it when it is completed) to further include the teachings of GRUSY (teaches transferring the data into the storage system comprises writing the data to NVRAM as a foreground process and flushing the data as a background). One of ordinary skill in the art would have been motivated to make such a combination of providing better results in providing a better solution in implementing a lock protection associated to a background process that would increase the security of the system (See GRUSY: [0019]). In addition, the references (Nanduri, VAGHANI and GRUSY) teach features that are directed to analogous art and they are directed to the . 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over U.S Patent Application Publication 2016/0179404 issued to Nanduri et al.  (hereinafter as "Nanduri") in view of U.S Patent Application Publication 2009/0106248 issued to VAGHANI et al. (hereinafter as “VAGHANI”) in further view of U.S Patent Application Publication 2014/0101373 issued to Lee et al. (hereinafter as "Lee").

Regarding claim 20, the modification of Nanduri and VAGHANI teaches claimed invention substantially as claimed, however the modification of Nanduri and VAGHANI does not explicitly teach the NVRAM comprises an energy reserve coupled to random access memory (RAM) and wherein the RAM is configurable to hold a data structure for the committing the data.

	Lee teaches the NVRAM comprises an energy reserve coupled to random access memory (RAM) and wherein the RAM is configurable to hold a data structure for the committing the data (Lee:[0059]; Flash memory device 110 may be provided as storage media of data storage device 20. Flash memory device 110 may include one or more of a NAND Flash Memory, a vertical NAND, a NOR Flash Memory, a Resistive Random Access Memory (RRAM), a Phase-Change Memory (PRAM), a Magnetroresistive Random Access Memory (MRAM), a Ferroelectric Random Access Memory (FRAM) and/or a Spin Transfer Torque Random Access Memory (STT-RAM). ).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Nanduri (teaches to include an adaptive concurrency for a write persistence in a storage system in which selects a write process from a plurality of write process by receiving a write request to write data into a storage system) with the teachings of VAGHANI (teaches writing the data in which transfer data into a storage system that locks the inode associated to the file information of the data in the memory by updating the information while the inode is locked and committing the data while the inode is locked and unlocking it when it is completed) to further include the teachings of Lee (teaches the NVRAM comprises an energy reserve coupled to random access memory (RAM) and wherein the RAM is configurable to hold a data structure for the committing the data). One of ordinary skill in the art would have been motivated to make such a combination of providing better results in determining a write policy to enhance the writing performance by storing data associated based on the policy (See Lee: [0145]). In addition, the references (Nanduri, VAGHANI and Lee) teach features that are directed to analogous art and they are directed to the same field of endeavor as Nanduri, VAGHANI and Lee are directed to scheduling and committing data. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S Patent Application Publication 2014/0344597 issued to Sujit Reddy Thumma (hereinafter as “Thumma”) teaches a non-volatile storage system that is configured to perform read and write requests to the non-volatile storage device and schedule the read and write requests through queues.
U.S Patent 8,239,589 issued to Certain et al. (hereinafter as “Certain”) teaches input and output (I/O) operations in which dynamically balance aspect by minimizing the latency and storing read and write operations in queue stream based on priority request. 

				Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW N HO whose telephone number is (571)270-0590.  The examiner can normally be reached on M-F 10:30 -7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


5/28/2021
/ANDREW N HO/Examiner
Art Unit 2162    


/PIERRE M VITAL/Supervisory Patent Examiner, Art Unit 2162